          Case 1:18-cv-08250-JSR Document 32 Filed 11/01/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF NEW YORK

 WINKLEVOSS CAPITAL FUND, LLC,                            Case No.

                     Plaintiff,                           NOTICE OF MOTION TO
                                                          CONFIRM ATTACHMENT ORDER
        v.

 CHARLES SHREM,

                     Defendant.



       Please take notice that Winklevoss Capital Fund, LLC (“WCF”), by and through the

undersigned counsel, will move to confirm the October 2, 2018 Order on Attachment, Dkt. No.

30. Plaintiff brings this motion pursuant to New York Civil Practice Law and Rules section

6211(b), which requires a party to move for confirmation of an ex parte Order of Attachment

within 10 days of the first levy effected pursuant to such an order.

       In support of this motion, Plaintiff submits the following documents:

             •   Motion to Confirm Attachment Order

             •   Supporting affidavit of Tyler Meade, together with its exhibits.

       The Motion is also based on the reasons and evidence submitted in connection with

WCF’s September 11 ex parte Application of Attachment, Dkt. Nos. 24-29.




                                                 -1-
         Case 1:18-cv-08250-JSR Document 32 Filed 11/01/18 Page 2 of 2



       Plaintiff’s motion will be filed by November 1, 2018. Pursuant to the briefing schedule

adopted during a November 1, 2018 conference call with chambers, Defendant’s Opposition is

due Monday, November 5, 2018 by the end of business eastern time. Plaintiff’s Reply is due

Wednesday, November 7, 2018 by the end of business eastern time. A hearing is scheduled on

Thursday, November 8, 2018 at 11:00 A.M.

DATED: November 1, 2018               Respectfully submitted,


                                      By: /s/ Tyler Meade

                                      Tyler Meade
                                      THE MEADE FIRM p.c.
                                      California Office:
                                          12 Funston Ave., Suite A
                                          San Francisco, CA 94129
                                      New York Office:
                                          111 Broadway, Suite 2002
                                          New York, NY 10006
                                      Telephone: (415) 724-9600
                                      tyler@meadefirm.com

                                      Attorneys for Plaintiff




                                              -2-
